IN THE UNITED STATES COURT OF APPEALS

                               FOR THE FIFTH CIRCUIT



                                      No. 01-31053

                                 Summary Calendar


JORGE ANIBAL GALVEZ,
                                                      Petitioner-Appellant,

                                         versus

IMMIGRATION AND NATURALIZATION SERVICE,
                                                      Respondent-Appellee.




                 Appeal from the United States District Court
                     For the Western District of Louisiana


                                      (01-CV-200)
                                    March 19, 2002

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM:*

       Jorge Anibal Galvez appeals the denial of his habeas petition,

in   which       he   sought   to     challenge    the    validity   of    his     1999

deportation order. Galvez contends that his New York state court

conviction of sexual abuse of a minor, a misdemeanor under state

law,       was   incorrectly    classified    as     an   aggravated      felony   for

immigration law purposes. He asserts that the district court had

jurisdiction          to   consider    his   contention.     Galvez’s      New     York

       *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
conviction    was   an   aggravated   felony   because   the   term   of

imprisonment was one year.1 Accordingly, we AFFIRM the denial of

his habeas petition.




     1
         United States v. Urias-Escobar, 2002 WL 87572 (5th Cir.).